Title: To Benjamin Franklin from Moses Young, 10 July 1782
From: Young, Moses
To: Franklin, Benjamin


Sir
Paris 10th July 1782.
I am exceedingly sorry that Your Excellency gave yourself the trouble to answer my Paper. I did not expect an answer. I was perfectly satisfied with the reasons given for not paying the whole of the Account when I had the honor of waiting on Your Excellency, and only committed to writing what I would have said before I heard those reasons my representation being dated at Paris 8th July.
Your Excellency will observe that I don’t say in that Paper that I expect Congress will pay me a salary up to the time I may receive the Money, altho’ I believe they have done so in cases nearly similar. If it shall happen that I can prosecute profitable business on my present plan I certainly will not make such a demand. I was not remarked in America for making unreasonable ones on the public, and have been much blamed since the commencement of the war by my friends for being too inattentive to my own interest as I never sollicited any lucrative office in that Country when I believe I might have procured such if I had asked it. I was taken prisoner in the Battle of Long Island in the year 1776 and was four months with the Enemy for which time I neither ask’d nor received any pay.
I most humbly thank Your Excellency for the recommendation to Congress, and have the honor to be, Sir, Your Excellency’s much obliged Most humble and obedient Servt.
Moses Young
His Excellency Benjamin Franklin Esquire
